                 Case 2:19-cr-00187-JCC Document 97 Filed 01/04/21 Page 1 of 3




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR19-0187-JCC
10                              Plaintiff,                    ORDER
11          v.

12   GEINLY DIAZ-DIAZ, et al.,

13                              Defendants.
14

15          This matter comes before the Court on the Government’s motion to vacate the trial date
16   and set a status conference (Dkt. No. 96). In October 2019, Defendant Geinly Diaz-Diaz was
17   charged by indictment with drug-related crimes. (Dkt. Nos. 1 at 1–2.) His trial is currently
18   scheduled for January 11, 2021. (Dkt. No. 69.) The Government moves to continue trial because
19   of the COVID-19 pandemic. (Dkt. No. 96 at 4–5.) Mr. Geinly Diaz-Diaz did not file an
20   opposition to the motion. Having thoroughly considered the motion and the relevant record, the
21   Court GRANTS the motion (Dkt. No. 96) for the reasons explained herein.
22          Since March 2020, the COVID-19 pandemic has significantly impacted the Court’s
23   operations. (See General Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, 15-20, 18-20 each of
24   which the Court incorporates by reference.) Specifically, the pandemic has made it difficult for
25   the Court to obtain an adequate spectrum of jurors to represent a fair cross section of the
26   community, and public health guidance has impacted the ability of jurors, witnesses, counsel,


     ORDER
     CR19-0187-JCC
     PAGE - 1
                Case 2:19-cr-00187-JCC Document 97 Filed 01/04/21 Page 2 of 3




 1   and Court staff to be present in the courtroom. (See generally id.) This District’s most recent

 2   General Order in response to the continuing COVID-19 outbreak continues all criminal trials

 3   scheduled to occur before March 31, 2021. W.D. Wash, General Order No. 18-20 at 2 (Dec. 30,

 4   2020).

 5            Accordingly, the Court VACATES the current trial date and pretrial motions deadline

 6   and ORDERS the parties to appear by video for a status conference on January 27, 2021 at 9:00

 7   a.m. for the purpose of setting a new trial date and pretrial motions deadline. Further, the Court

 8   FINDS the ends of justice served by continuing trial outweigh Mr. Diaz-Diaz’s and the public’s

 9   interests in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). The reasons for this finding are:

10            1. The COVID-19 pandemic has made it difficult for the Court to obtain an adequate

11               spectrum of jurors to represent a fair cross section of the community, which makes

12               proceeding on the current case schedule impossible or, at a minimum, would result in

13               a miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).

14            2. Public health guidance has impacted the ability of jurors, witnesses, counsel, and

15               Court staff to be present in the courtroom. Therefore, proceeding with trial as

16               scheduled would likely be impossible. See 18 U.S.C. § 3161(h)(7)(B)(i).

17   Accordingly, the Court ORDERS:

18            1. The January 11, 2021 trial date is STRICKEN.
19            2. The December 4, 2020 pretrial motions deadline is STRICKEN.

20            3. A remote status conference is SET for Wednesday, January 27, 2021 at 9:00 a.m. to

21               determine a new trial date and pretrial motions deadline.

22            4. The period from the date of this order until January 27, 2021 is an excludable time

23               period under 18 U.S.C. section 3161(h)(7)(A).

24   //

25   //

26   //


     ORDER
     CR19-0187-JCC
     PAGE - 2
              Case 2:19-cr-00187-JCC Document 97 Filed 01/04/21 Page 3 of 3




 1         DATED this 4th day of January 2021.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     CR19-0187-JCC
     PAGE - 3
